Opinion filed August 9, 2012




                                           In The


   Eleventh Court of Appeals
                                         __________

                                   No. 11-12-00083-CR
                                       __________

                           JOHNATHAN McCAIN, Appellant

                                               V.

                               STATE OF TEXAS, Appellee


                           On Appeal from the 104th District Court
                                   Taylor County, Texas
                               Trial Court Cause No. 17760B


                            MEMORANDUM OPINION
       Johnathan McCain has filed in this court a motion to withdraw his notice of appeal and
dismiss his appeal. Pursuant to TEX. R. APP. P. 42.2, the motion is signed by both appellant and
his counsel.
       The motion is granted. Appellant’s notice of appeal is withdrawn, and the appeal is
dismissed.


August 9, 2012                                             PER CURIAM
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
McCall, J., and Kalenak, J.